ALICE M. BATCHELDER,
Dissent. I respectfully dissent. The plaintiffs complaint in this case contains three claims, each explicitly for medical malpractice and negligence. The complaint contains no mention of battery, lack of informed consent, intentional tort or punitive damages. Prior to trial, the plaintiff-without amending her complaint and purely by way of a letter to the defendant-added a claim based on lack of informed consent, claiming that had she known that others would participate in the surgery she would never have had the surgery. Indeed, the plaintiff has to this day made no attempt to amend her complaint to raise any of these claims. Even if plaintiff does not need to provide expert testimony to prove a claim of malpractice based on a lack of informed consent, I would hold that she has not pled such a claim. Similarly, she has raised only by way of this appeal her battery claim and the concomitant claims that she needs only to prove nominal damages and is entitled to punitive damages. These claims were never before the district court, and punitive damages were never before even mentioned.
I would affirm the judgment of dismissal.